Name: 2006/20/EC: Commission Decision of 23 December 2005 amending Decision 2005/59/EC as regards areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented in Slovakia (notified under document number C(2005) 5632)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  natural environment;  agricultural policy;  agricultural activity;  health;  means of agricultural production
 Date Published: 2007-05-08; 2006-01-20

 20.1.2006 EN Official Journal of the European Union L 15/48 COMMISSION DECISION of 23 December 2005 amending Decision 2005/59/EC as regards areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented in Slovakia (notified under document number C(2005) 5632) (Only the Slovak text is authentic) (2006/20/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1) thereof, Whereas: (1) The Commission adopted Commission Decision 2005/59/EC of 26 January 2005 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in Slovakia (2) as one of a number of measures to combat classical swine fever. (2) The Slovak authorities have informed the Commission about the recent evolution of the disease in feral pigs. This information indicates that classical swine fever in feral pigs has been successfully eradicated in the territories of the District Veterinary and Food Administrations of Trnava (comprising Trnava, PieÃ ¡Ã ¥ any and Hlohovec districts) and BanskÃ ¡ Bystrica (comprising BanskÃ ¡ Bystrica and Brezno districts). The approved eradication plan does not need to be applied anymore in these areas. (3) Decision 2005/59/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Point 1 of the Annex to Decision 2005/59/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Slovak Republic. Done at Brussels, 23 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 24, 27.1.2005, p. 46. Decision as amended by Decision 2005/226/EC (OJ L 71, 17.3.2005, p. 72). ANNEX 1. Areas where the eradication plan is to be implemented The territory of the District Veterinary and Food Administrations (DVFA) of TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts), Prievidza (comprising Prievidza and PartizÃ ¡nske districts), PÃ ºchov (comprising Ilava district only), Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen, Krupina and Detva districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts) and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡.